Citation Nr: 0929831	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to rating higher than 30 percent for residuals of 
a nonunion fracture of the left ulnar styloid process with 
ulnar nerve neuropathy (major extremity) before September 18, 
2008, and a rating higher than 40 percent from September 18, 
2008.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1969 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2001, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal in a rating decision in January 2009, the RO 
increased the rating to 40 percent effective September 18, 
2008.

In January 2004, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In September 2004 and in April 2006, the Board remanded the 
claim for further development.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directive is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

The record raises the claims of separate ratings for 
supination or for median nerve involvement, and the claim for 
a total disability rating for compensation based on 
individual unemployability, which are REMANDED to the RO via 
the Appeals Management Center in Washington, DC. 

FINDINGS OF FACT

1. Before December 6, 2004, the residuals of a nonunion 
fracture of the left ulnar styloid process with ulnar nerve 
neuropathy (major extremity) were manifested by moderate, 
incomplete paralysis of the ulnar nerve, but severe, 
incomplete paralysis was not shown.

2. From December 6, 2004, the residuals of a nonunion 
fracture of the left ulnar styloid process with ulnar 
nerve neuropathy (major extremity) are manifested by 
severe, incomplete paralysis of the ulnar nerve, but 
complete paralysis is not shown. 

CONCLUSIONS OF LAW

1. Before December 6, 2004, the criteria for a rating 
higher than 30 percent for the residuals of a nonunion 
fracture of the left ulnar styloid process with ulnar 
nerve neuropathy (major extremity) have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.123, 4.124a, Diagnostic Code 8516 (2008).

2. From December 6, 2004, the criteria for a rating 40 
percent for the residuals of a nonunion fracture of the 
left ulnar styloid process with ulnar nerve neuropathy 
(major extremity) have been met, but the criteria for a 
rating higher than 40 percent from December 6, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8516 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in April 2002 and in May 2006.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disability had increased 
in severity and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable for the claim.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in January 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.). 

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the Veteran is rated, the notice 
contained a Type One error (failure to notify the veteran of 
what evidence is needed to substantiate the claim).  And a 
Type One error has the natural effect of harming a claimant.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  

In this case, in the rating decision of September 2001, a 
copy of which was sent to the Veteran, the RO notified the 
Veteran that a higher evaluation for non-union fracture of 
left ulnar styloid process with ulnar neuropathy was not 
warranted in the absence of evidence of severe incomplete 
paralysis of the hand, which is the criterion for the next 
higher rating.  

Then in statement of the case issued to the Veteran in 
December 2002 the RO cited to Diagnostic Code 8516 under 
which the Veteran is rated.  Thereafter the Veteran had the 
opportunity to submit additional argument and evidence, and 
the claim for increase was readjudicated in the supplemental 
statement of the case issued to the Veteran in January 2009.  

Having received a copy of the rating decision and a copy of 
the statement of the case, a reasonable person could be 
expected to understand from the notice provided what was 
needed to obtain a higher rating for non-union fracture of 
left ulnar styloid process with ulnar neuropathy.  Because VA 
provided the Veteran with reasonable notice of how to obtain 
a higher rating, the post-adjudicatory notice and opportunity 
to develop the case that was provided during the 
administrative appellate proceeding rendered the limited VCAA 
notice error non-prejudicial as the error did not affect the 
essential fairness of the adjudication.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and 
afforded the Veteran VA examinations.  In November 2002, it 
was reported that there were no available records from the VA 
medical facility in Las Vegas, Nevada.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Rating factors for a disability of the musculoskeletal system 
includes functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

Factual Background

Private medical records show that in March 1969 before 
service the Veteran suffered a laceration of the left wrist 
with severance of the extensor carpalulnaris tendon and 
ligaments and avulsion of the ulnar styloid process.  The 
tendon and ligaments were surgically repaired and the avulsed 
bone was reattached. 

The service treatment records show that from January to June 
1970 the Veteran complained of left wrist pain.  In July 1970 
because of the continuous pain and severe limitation of 
motion, the Veteran was hospitalized for elective exploration 
of the left wrist.  Before surgery, supination was limited to 
40 degrees, and X-rays revealed nonunion of the styloid 
process.  The surgery then consisted of the removal of scar 
tissue and of a bone fragment.  

After service, on VA examination in October 1971, supination 
was markedly impaired at 20 degrees. 

In a rating decision in November 1971, the RO granted service 
connection by aggravation for residuals of the nonunion 
fracture of the left ulnar styloid process, namely, ulnar 
nerve neuropathy, and assigned a 10 percent rating under 
Diagnostic Code 8516. 

The current claim for increase was received in September 
2000. 

VA examination in October 2000, the Veteran complained of 
pain in his left hand with use and increased sensitivity and 
dysesthesia of the left fifth finger and loss of strength.  
The examiner noted that the Veteran was left hand dominant.  

On physical examination, palmar flexion was to 35 degrees, 
dorsiflexion was to 50 degrees, pronation was to 90 degrees, 
and supination was to 30 degrees with pain.  The left fifth 
finger was drawn into flexion, but with effort the Veteran 
could extend the finger.  

Hyperesthesia, dysesthesia, and discomfort on the lateral 
aspect of the left hand and on the dorsum of the left fifth 
finger were noted.  Grip strength was fair to good, abduction 
and adduction of the fingers were good and there was no 
muscle atrophy.  

VA records show that in April and in June 2001 X-rays showed 
degenerative joint disease of the distal radioulnar joint.  
In February 2002, the Veteran complained of chronic pain with 
any movement or touch. 

Physical examination showed that while the interosseous 
muscle testing appeared weakened.  There was no evidence of 
muscle atrophy or thenar atrophy.  On one occasion range of 
motion was normal.  On a second occasion, palmar flexion and 
dorsiflexion were about 45 degrees with pain.  X-rays showed 
a mild lateral deviation in flexion of the left fifth finger.  
In March 2002, he Veteran complained of numbness. Palmar 
flexion was to 30 degrees and dorsflexion was to 32 degrees.  
Grip testing and pinch and sensory mapping were inconsistent.

On VA examination in April 2002, the Veteran complained of 
pain in his left wrist with limited use and that he could not 
longer continue his job as a maintenance worker.  Grip in the 
left hand was 2/5 secondary to pain.  The Veteran had 10 
degrees of palmar flexion and 40 degrees of dorsiflexion and 
exquisite pain on manipulation of the wrist.  On the day of 
the examination the Veteran had an acute flare-up, wore a 
rigid wrist splint and was unable to use his left hand.  
There were sensory losses associated with the nerve injury, 
consisting of decreased discrimination to light touch in the 
lateral aspect of the fourth finger and the entire aspect of 
the finger of the left hand.  There was some numbness to the 
lateral aspect of the dorsum of the hand to light touch.  

VA records show that in February 2003 a VA physician stated 
that the left carpal tunnel syndrome was unrelated to the 
service-connected wrist injury.  In April 2003, he had 
aching, throbbing pain and full range of motion of his wrist 
and fingers. 

In January 2004, the Veteran testified that he had numbness 
and pain in his left hand and that he was unable to work as a 
floor man due to pain in his hands and was placed on Workers' 
Compensation.  

On VA examination in December 6, 2004, the Veteran complained 
of left wrist pain and weakness.  Physical examination showed 
weak grip, weakness of finger flexion and extension, and 
patchy sensory changes on light touch and pinprick 
throughout.  There was mild thenar atrophy.  An 
electromyograph (EMG) study showed left mild carpal tunnel 
syndrome affecting sensory fibers only.  

VA records show that in January 2005 the Veteran complained 
of pain and numbness in his fingers and pain in his left 
thumb.  There was mild thenar atrophy. X-rays showed minimal 
degenerative changes in the distal radioulnar joint.  

On VA examination in July 2005, the examiner was of the 
opinion that the Veteran's mild left carpal tunnel syndrome 
was most likely related to the Veteran's service-connected 
left wrist trauma.  

On VA examination in February 2007, the Veteran complained of 
left wrist and hand stiffness, weakness, fatigability, lack 
of endurance, weakened grip strength, tingling, numbness, 
hyperesthesia and motor weakness.  

Physical examination shows no ankylosis.  Left wrist plantar 
flexion was to 10 degrees with tenderness.  Left wrist 
dorsiflexion was 0 to 10 degrees with tenderness at 10 
degrees.  The Veteran was unable to approximate the left 
fourth and fifth fingertips with tip of left thumb.  There 
was no atrophy or deformity.  There was no additional 
limitation of motion by pain, fatigue, weakness or lack of 
endurance following repetitive use.  There was 0 degrees of 
active range of motion in metacarpophalangeal, proximal 
interphalangeal, and distal interphalangeal joints of the 
left second through fifth fingers with moderate contracture 
of left hand due to combined left median and left ulnar 
paralysis.  There was no clinical evidence of inability to 
adduct the left thumb.  X-rays of the left wrist show early 
arthritis.  X-rays of the left hand show inability to fully 
extend the left second, third and fourth fingers.  



On VA examination in September 2008, the Veteran complained 
of pain, weakness, stiffness, and limitation motion of 
fingers of the left hand.  Physical examination shows no 
ankylosis or deformity of the fingers.  Because of pain, the 
Veteran was reluctant to move any joint more than 10 degrees.  
Palmar flexion was to 20 degrees, and dorsiflexion was 40 
degrees.  The left wrist was kept in slight extension and the 
fingers were extended.  The Veteran could not hold a bottle 
of water or a two inch object.  X-ray of the left wrist 
showed degenerative osteoarthritis.  

The diagnoses were left ulnar nerve sensory neuritis and left 
carpal tunnel release with persistent median nerve sensory 
neuritis.  The Veteran was unemployed as a result of the 
disability and the effects on daily activities were severe.  
The examiner noted the Veteran had sensory loss of both ulnar 
and median nerves at the wrist level, which were moderate and 
aggravated by subjective increase in pain awareness and 
protective manner.  The examiner indicated the examination 
was virtually impossible to perform because the Veteran was 
intolerant of any maneuvers.  The examiner was of the opinion 
that there was sensory damage to both the ulnar and median 
nerves at the wrist level.  There were no motor changes.  The 
examiner concluded that the degree of impairment caused by 
the fracture of the left wrist was severe and there was no 
complete ulnar or median paralysis.   

Analysis

The Veteran's disability is currently rated under Diagnostic 
Code 8516, injury of the ulnar nerve.  Under Diagnostic Code 
8516, the criteria for a 40 percent rating are severe, 
incomplete paralysis of the major extremity.  The criteria 
for the next higher rating, 60 percent, are complete 
paralysis of the ulnar nerve manifested by a "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist. 



The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124a.  

The maximum rating for neuritis characterized by organic 
changes, namely, loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
severe, incomplete paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by organic changes 
is moderate, incomplete paralysis.

A Rating Higher than 30 Percent 

Before the VA examination of December 2004, the record shows 
that on VA examination in October 2000 the Veteran complained 
of pain in his left hand with use and increased sensitivity 
and dysesthesia of the left fifth finger and loss of 
strength.  Hyperesthesia, dysesthesia, and discomfort on the 
lateral aspect of the left hand and on the dorsum of the left 
fifth finger were noted.  Grip strength was fair to good, 
abduction and adduction of the fingers were good and there 
was no muscle atrophy.  In February 2002, the Veteran 
complained of chronic pain with any movement or touch, but 
there was no evidence of muscle atrophy or thenar atrophy.  
On VA examination in April 2002, the Veteran complained of 
pain in his left wrist with limited use.  There were sensory 
losses associated with the nerve injury, consisting of 
decreased discrimination to light touch in the lateral aspect 
of the fourth finger and the entire aspect of the finger of 
the left hand.  There was some numbness to the lateral aspect 
of the dorsum of the hand to light touch.  In April 2003, the 
Veteran had throbbing pain and full range of motion of his 
wrist and fingers.  

Although there was evidence of organic changes, namely, pain 
with use and sensory disturbances, there was no evidence of 
thenar atrophy or more than moderate functional loss of the 
wrist.  

On this evidence, the Board concludes that the preponderance 
of the evidence is against a rating higher than 30 percent 
under Diagnostic Code 8516 before December 6, 2004 for the 
residuals of a nonunion fracture of the left ulnar styloid 
process with ulnar nerve neuropathy (major extremity) 
manifested by moderate organic changes, equating to moderate, 
incomplete paralysis of the ulnar nerve, and severe, 
incomplete paralysis was not shown.

A Rating Higher than 40 Percent 

On VA examination in December 6, 2004, the Veteran complained 
of left wrist pain and weakness.  Physical examination showed 
weak grip, weakness of finger flexion and extension, and 
patchy sensory changes on light touch and pinprick 
throughout.  There was mild thenar atrophy.  An 
electromyography (EMG) study showed left mild carpal tunnel 
syndrome affecting sensory fibers only.  VA records show that 
in January 2005, there was mild thenar atrophy.  

On VA examination in February 2007, the Veteran complained of 
left wrist and hand stiffness, weakness, fatigability, lack 
of endurance, weakened grip strength, tingling, numbness, 
hyperesthesia and motor weakness.  The Veteran was unable to 
approximate the left fourth and fifth fingertips with tip of 
left thumb.  There was no atrophy.  There was 0 degrees of 
active range of motion in metacarpophalangeal, proximal 
interphalangeal, and distal interphalangeal joints of the 
left second through fifth fingers with moderate contracture 
of left hand due to combined left median and left ulnar 
paralysis.  There was no clinical evidence of inability to 
adduct the left thumb.  

On VA examination in September 2008, the Veteran 
complained of pain, weakness, stiffness, and limitation 
motion of fingers of the left hand.  The left wrist was 
kept in slight extension and the fingers were extended.  
The Veteran could not hold a bottle of water or a two 
inch object.  The examiner concluded that the degree of 
impairment caused by the fracture of the left wrist was 
severe and there was no complete ulnar or median 
paralysis. 

Beginning with the VA examination on December 6, 2004, 
there is evidence of an increase in disability as in 
addition to functional loss due to pain and sensory 
disturbances, there is evidence of other organic 
changes, namely, muscle atrophy.  On this evidence, the 
Board concludes that the residuals of a nonunion 
fracture of the left ulnar styloid process with ulnar 
nerve neuropathy (major extremity) were and currently 
manifest by severe organic changes, equating to severe, 
incomplete paralysis of the ulnar nerve, but complete 
paralysis is not shown as the VA examiner concluded 
that the degree of impairment caused by the fracture of 
the left wrist did not result in complete ulnar 
paralysis.

As severe, incomplete paralysis can be traced to the 
report of VA examination on December 6, 2004, the 
criteria for a 40 percent rating under Diagnostic Code 
8516 have been met, but the criteria for a rating 
higher than 40 percent under Diagnostic Code have not 
been met in the absence of evidence of complete 
paralysis of the ulnar nerve. 

In a case involving aggravation, the rating reflects 
only the degree of disability over and above the degree 
existing at the time of entrance into the active 
service.  It is necessary therefore, in all cases of 
this character to deduct from the present degree of 
disability the degree, if ascertainable, of the 
disability existing at the time of entrance into active 
service, in terms of the rating schedule.  38 C.F.R. 
§ 4.22.

In this case, the degree of disability existing at the 
time of entrance into service was severe limitation of 
motion, the degree of disability over and above 
limitation of motion, was determined by the RO to be 
ulnar neuropathy following the in-service ameliorative 
surgery. 

Nevertheless as ulnar neuropathy may involve weakness 
of wrist flexion under Diagnostic Code 8516, the Board 
will consider other potentially applicable Diagnostic 
Codes, pertaining to limitation of flexion, namely, 
Diagnostic Codes 5214 and 5215.  

Also as there is evidence of degenerative arthritis by X-ray 
Diagnostic Code 5003 applies.  Under Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint involved.  Limitation of motion of the wrist is rated 
under Diagnostic Codes 5214 and 5215. 

Under Diagnostic Code 5214, the criterion for a compensable 
rating is favorable ankylosis.  As there is no evidence of 
ankylosis during the appeal period, the criterion for a 
separate compensable rating under Diagnostic Code 5214 has 
not been met. 

Under Diagnostic Code 5215, the criteria for a compensable 
rating are dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm.  

On VA examination in October 2000, palmar flexion was to 35 
degrees and dorsiflexion was to 50 degrees.  In February 
2002, palmar flexion and dorsiflexion were about 45 degrees 
with pain. In March 2002, palmar flexion was to 30 degrees 
and dorsflexion was to 32 degrees.  On VA examination in 
April 2002, palmar flexion was to 10 degrees and dorsiflexion 
was to 40 degrees.  On VA examination in February 2007, 
plantar flexion was to 10 degrees and dorsiflexion was to 10 
degrees.  On VA examination in September 2008, palmar flexion 
was to 20 degrees, and dorsiflexion was 40 degrees.  

As there is no evidence that palmar flexion is limited in 
line with the forearm, the criterion for a separate rating 
for limitation of palmar flexion under Diagnostic Code 5215 
has not been met. 

Although dorsiflexion was less than 15 degrees on VA 
examination in February 2007, dorsiflexion before and after 
has been in the range between 32 and 50 degrees over the 
period of the appeal.  And a single finding over the length 
of the appeal does not put the evidence in equipoise as to 
the degree of limitation of dorsiflexion as the preponderance 
of the evidence shows that dorsflexion is consistently 
greater than 15 degrees.  For this reason, the criterion for 
a separate rating for limitation of dorsiflexion under 
Diagnostic Code 5215 has not been met.

As for another potentially applicable Diagnostic Code, 
Diagnostic Code 5211 provides a compensable rating for either 
nonunion of the lower half of the ulna or malunion with bad 
alignment.  The record shows that the bone fragment, that is, 
the ulnar styloid process was removed while the Veteran was 
in service.  Subsequently, there is no X-ray evidence of 
nonunion or malunion of the ulna.  For this reason, the 
criteria for a separate rating for ulna impairment under 
Diagnostic Code 5211 have not been met.

As for another potentially applicable Diagnostic Code, 
Diagnostic Code 5213 provides a compensable rating for 
limitation of pronation.  On VA examination in October 2000, 
pronation was to 90 degrees, as pronation was not limited to 
20 degrees or less, that is, motion lost beyond the last 
quarter of arc (the normal arc is 80 degrees and the last 
quarter of arc of 80 degrees is 20 degrees or less) the 
criteria for a separate rating under Diagnostic Code 5213 has 
not been met.  

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 30 percent for the 
residuals of nonunion fracture of the left ulnar styloid 
process with ulnar nerve neuropathy before December 6, 2004, 
and rating higher than 40 percent from December 6, 2004.  38 
U.S.C.A. § 5107(b).

The evidence does establish entitlement to 40 percent rating 
for the residuals of nonunion fracture of the left ulnar 
styloid process with ulnar nerve neuropathy from December 6, 
2004. 

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 



The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Before December 6, 2004, a rating higher than 30 percent for 
residuals of a nonunion fracture of the left ulnar styloid 
process with ulnar nerve neuropathy is denied. 

From December 6, 2004, a rating of 40 percent for residuals 
of a nonunion fracture of the left ulnar styloid process with 
ulnar nerve neuropathy (major extremity) is granted, subject 
to the law and regulations, governing the award of monetary 
benefits. 

From December 6, 2004, a rating higher than 40 percent for 
residuals of a nonunion fracture of the left ulnar styloid 
process with ulnar nerve neuropathy (major extremity) is 
denied.  




REMAND 

During the appeal, on VA examination in October 2000, 
supination was to 30 degrees.  VA records show that in 
February 2002 and in April 2003 there was full range of 
motion on the wrist.  Under Diagnostic Code 5213, supination 
limited to 30 degrees or less is ratable as 10 percent 
disabling.  As the evidence of record is insufficient to 
determine whether a separate rating for supination is 
warranted, further development under the duty to assist is 
needed. 38 C.F.R. § 3.159. 

On VA examination in September 2008, the Veteran had sensory 
loss of both ulnar and median nerves at the wrist level.  As 
it is not clear whether a rating for median nerve involvement 
is warranted, further development under the duty to assist is 
needed.  38 C.F.R. § 3.159. 

On the claim for a total disability rating for compensation 
based on individual unemployability, during the adjudicatory 
process the Veteran asserted that he could not work because 
of the left wrist disability.  A claim of unemployability 
expressly raised by the Veteran or reasonably raised by the 
record is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability, as part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447 (2009). 

For the above reasons, the claims are for the following 
action:

1. Ensure VCAA compliance. 

2. Afford the Veteran a VA examination 
to determine the current degrees of 
supination. 

3. Determine whether the median nerve 
involvement is part of the service-
connected disability and, if so, 
whether the manifestations should be 
rated under Diagnostic Code 8515 or 
whether such a rating would be 
pyramiding under 38 C.F.R. § 4.14. 

4. Under the duty to assist, develop 
the claim for a total disability rating 
for compensation based on individual 
unemployability. 

5. After the above development is 
completed, adjudicate the claims.  If 
any decision remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


